                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CRAIG ALEXANDER JULIAN,

                      Petitioner,
                                           CIVIL NO. 2:18-CV-11128
v.                                         HONORABLE NANCY G. EDMUNDS
                                           UNITED STATES DISTRICT COURT
LES PARISH,

                Respondent.
________________________________/

     OPINION AND ORDER (1) SUMMARILY DENYING THE PETITION FOR WRIT OF
      HABEAS CORPUS AND (2) DENYING A CERTIFICATE OF APPEALABILITY

        Craig Alexander Julian, (“Petitioner”), confined at the Oaks Correctional Facility in

Manistee, Michigan, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

In his application, filed by attorney Phillip D. Comorski, petitioner challenges his conviction

for first-degree murder, Mich. Comp. Laws § 750.316, and removing or carrying away a

human body, Mich. Comp. Laws § 750.160. Respondent filed a motion to dismiss the

petition, on the ground that it was not timely filed in accordance with the statute of

limitations contained in 28 U.S.C. § 2244 (d)(1). Petitioner filed a reply. For the reasons

stated below, the petition for a writ of habeas corpus is summarily denied with prejudice.

                                     I. BACKGROUND

        Petitioner was convicted following a jury trial in the Bay County Circuit Court.

        Direct review of petitioner’s conviction ended in the state courts on May 28, 2013,

when the Michigan Supreme Court denied petitioner’s application for leave to appeal

following the affirmance of his conviction on his appeal of right by the Michigan Court of



                                              1
Appeals. People v. Julian, 830 N.W. 2d 406 (2013).

       Petitioner filed a post-conviction motion for relief from judgment with the Bay County

Circuit Court on August 27, 2014. After the trial court denied the motion and the Michigan

Court of Appeals denied petitioner leave to appeal, post-conviction review of petitioner’s

case ended in the Michigan courts on April 3, 2018, when the Michigan Supreme Court

denied petitioner’s motion to reconsider that court’s previous denial of his application for

leave to appeal the denial of his post-conviction motion. People v. Julian, 908 N.W. 2d 917

(2018).

       Petitioner filed his petition with this Court through counsel on April 9, 2018.

                                      II. DISCUSSION

       Respondent filed a motion to dismiss the petition for writ of habeas corpus on the

ground that the petition was not filed in compliance with the statute of limitations. In the

statute of limitations context, “dismissal is appropriate only if a complaint clearly shows the

claim is out of time.” Harris v. New York, 186 F.3d 243, 250 (2nd Cir.1999); See also Cooey

v. Strickland, 479 F.3d 412, 415-16 (6th Cir. 2007).

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”), which was signed into

law on April 24, 1996, amended the habeas corpus statute in several respects, one of

which was to mandate a statute of limitations for habeas actions. 28 U.S.C. § 2244(d)

imposes a one-year statute of limitations upon petitions for habeas relief:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;
       (B) the date on which the impediment to filing an application created by

                                              2
       State action in violation of the Constitution or laws of the United States is
       removed if the applicant was prevented from filing by such State action;
       (C) the date on which the constitutional right asserted was originally
       recognized by the Supreme Court if the right has been newly recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or
       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.

       Although not jurisdictional, the AEDPA’s one year limitations period “effectively

bars relief absent a showing that the petition’s untimeliness should be excused based

on equitable tolling and actual innocence.” See Akrawi v. Booker, 572 F. 3d 252, 260

(6th Cir. 2009).

       The Michigan Supreme Court denied petitioner’s application for leave to appeal on

May 28, 2013. Where a state prisoner has sought direct review of his or her conviction in

the state’s highest court but never files a petition for certiorari with the U.S. Supreme Court,

the one year limitation period for seeking habeas review under 28 U.S.C. § 2244(d)(1)

begins to run not on the date that the state court entered judgment against the prisoner, but

on the date that the 90 day time period for seeking certiorari with the U.S. Supreme Court

expired. See Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). Petitioner’s judgment

became final on August 26, 2013, when he failed to file a petition for writ of certiorari with

the U.S. Supreme Court. Thomas v. Straub, 10 F. Supp. 2d 834, 835 (E.D. Mich. 1998).

Absent state collateral review, petitioner would have been required to file his petition for

writ of habeas corpus with this Court no later than August 26, 2014 in order for the petition

to be timely filed. See Corbin v. Straub, 156 F. Supp. 2d 833, 836 (E.D. Mich. 2001).



       Petitioner filed his post-conviction motion for relief from judgment on August 27,


                                               3
2014, the day after the limitations period expired. A state court post-conviction motion that

is filed after the limitations period expired does not toll that period pursuant to 28 U.S.C. §

2244(d)(2) because there is no period left to be tolled. See Jurado v. Burt, 337 F.3d 638,

641 (6th Cir. 2003); see also Hargrove v. Brigano, 300 F.3d 717, 718, n. 1 (6th Cir. 2002).

       Petitioner’s counsel initially argues in his reply brief that his state post-conviction

motion for relief from judgment was filed before the one year limitations period expired,

because it was mailed to the Bay County Circuit Court on August 25, 2014.

       The Court cannot accept this argument for several reasons.

       First, petitioner was represented by counsel on his post-conviction motion for relief

from judgment. See ECF 4-3, 5-21. Petitioner’s counsel does not cite to any Michigan

cases or court rules that suggest that a pleading is considered filed under Michigan law

when it is placed in the mail. The general rule in Michigan is that the mailing of a complaint

or other pleading does not constitute filing of that document. See Biafore v. Baker, 119

Mich. App. 667, 669, 326 N.W.2d 598, 599 (1982); Hollis v. Zabowski, 101 Mich. App. 456,

458, 300 N.W.2d 597 (1980); King v. Calumet & Hecla Corp., 43 Mich.App. 319, 326, 204

N.W.2d 286 (1972). “A paper or document is filed when it is delivered to and received by

the proper officer to be kept on file, and the endorsement of the officer with whom it is filed

is but evidence of the time of filing.” Biafore v. Baker, 119 Mich. App. at 669 (citing People

v. Madigan, 223 Mich. 86, 89, 193 N.W. 806 (1923); Hollis, supra, 101 Mich. App. at p. 457,

300 N.W.2d 597, King, supra, 43 Mich.App. at p. 325, 204 N.W.2d 286). Although Michigan

has adopted a prison mailbox rule of sorts, See infra, petitioner’s counsel does not argue

that such a rule is applicable when a prisoner is represented by counsel, as petitioner was

here, nor has this Court been able to find any Michigan cases which extend the mailbox

                                              4
rule to cases where a prisoner is represented by counsel. The mailbox rule does not apply

in the federal courts where a habeas petitioner is represented by counsel. See Goebel v.

Anderson, 208 F. Supp. 2d 865, 867, n. 1 (N.D. Ohio 2002)(citing Rutledge v. United

States, 230 F.3d 1041, 1052 (7th Cir. 2000)); See also Cook v. Stegall, 295 F.3d 517, 521

(6th Cir. 2002)(“common law mailbox rule is inapplicable to the mailing of habeas petitions

to third parties, as intermediaries, who then mail them to the court for filing.”).

       Secondly, although Michigan now recognizes a type of prison mailbox rule, it is

applicable only “[t]o appeals from administrative agencies, appeals from circuit court (both

claims of appeal and applications for leave to appeal), and appeals from decisions of the

Court of Appeals to the Supreme Court.” See Staff Comment to February 25, 2010

Amendment, foll. M.C.R. 7.105, 7.204, 7.205, 7.302. Michigan’s post-conviction court rules

do not contain a prison mailbox rule for the filing of a post-conviction motion for relief from

judgment with the trial court. See M.C.R. 6.500, et. Seq. The federal mailbox rule cannot

be applied by a federal habeas court to determine that a prisoner’s state post-conviction

pleading has been timely filed, where the mailbox rule has not been recognized by that

state’s appellate courts. See e.g. Vroman v. Brigano, 346 F. 3d 598, 603-04 (6th Cir. 2003).

Thus, even if it were petitioner, and not his attorney, who mailed the post-conviction motion

on August 25th, the motion would not be deemed filed under Michigan law until received by

the Bay County Circuit Court on August 27, 2014, one day after the limitations period

expired.

        Finally, under Michigan’s mailbox rule, “[T]imely filing may be shown by a sworn

statement, which must set forth the date of deposit and state that first-class postage has

been prepaid.” M.C.R. 7.204(A)(2)(e), M.C.R. 7.205 (A)(3), M.C.R. 7.302 (C)(3).

                                              5
Petitioner’s original motion for relief from judgment contained no such statement setting

forth that the motion had been deposited in the mail on August 25, 2014. Petitioner’s

motion for relief from judgment and the brief in support were not even dated by counsel.

There is simply no evidence that petitioner’s motion for relief from judgment was placed in

the mail on August 25, 2014.

       The Court recognizes that petitioner filed his post-conviction motion for relief from

judgment only one day after the limitations period expired. The Sixth Circuit, however, has

indicated that, “[a]bsent compelling equitable considerations, a court should not extend

limitations by even a single day.” Jurado, 337 F. 3d at 643 (quoting Graham-Humphreys

v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 561 (6th Cir. 2000)(citation omitted);

See also Vroman v. Brigano, 346 F.3d at 602-04 (filing of state postconviction relief petition

could not statutorily toll one-year limitations period for habeas relief where state court

determined that state petition was untimely, and thus not “properly filed,” even if petition

was only one day late). The current petition is untimely.

       Petitioner argues that the limitations period should be equitably tolled for the six day

period between when the Michigan Supreme Court denied the motion for reconsideration

on April 3, 2018 and the date that the petition was filed on April 9, 2018, because counsel

did not receive notice of the Michigan Supreme Court’s order denying the motion for

reconsideration until that date.

       The AEDPA’s statute of limitations “is subject to equitable tolling in appropriate

cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). However, “the doctrine of equitable

tolling is used sparingly by federal courts.” See Robertson v. Simpson, 624 F. 3d 781, 784

(6th Cir. 2010). The burden is on a habeas petitioner to show that he or she is entitled to

                                              6
the equitable tolling of the one year limitations period. Id.

       Even if the Court were to credit petitioner’s counsel’s assertions, he would still not

be entitled to equitable tolling because the statute of limitations had already run by August

26, 2014, before petitioner had even commenced his post-conviction proceedings in the

state courts. Equitable tolling does not operate to revive an expired limitations period. See

Downs v. McNeil, 520 F.3d 1311, 1325 (11th Cir. 2008); See also Pinson v. Boynton, No.

2:09-13640; 2010 WL 3245405, * 4 (E.D. Mich. August 17, 2010). “Events or actions

occurring after the expiration of the limitations period cannot serve to extend that period or

excuse [a litigant’s] failure to comply with the limitations period.” Doan v. NSK Corp., 266

F. Supp. 2d 629, 638 (E.D. Mich. 2003). “[E]quitable tolling functions to halt an already

running limitations period that has not expired; it does not function to revive a stale claim.”

Lewis v. United Air Lines, Inc., 117 F. Supp. 2d 434, 441 (D.N.J. 2000).

       Petitioner further argues that the limitations period should be equitably tolled

because he is actually innocent.

       The one year statute of limitations may be equitably tolled if the petitioner can make

a credible showing of actual innocence under the standard enunciated in Schlup v. Delo,

513 U.S. 298 (1995). McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). The Supreme Court

cautioned that “tenable actual-innocence gateway pleas are rare[.]” Id. “[A] petitioner does

not meet the threshold requirement unless he persuades the district court that, in light of

the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.” Id. (quoting Schlup, 513 U.S., at 329). Moreover, in determining

whether petitioner makes out a compelling case of actual innocence, so as to toll the

AEDPA’s limitations period, “‘the timing of the [petition]’ is a factor bearing on the ‘reliability

                                                7
of th[e] evidence’ purporting to show actual innocence.” Id. (quoting Schlup, 513 U.S. at

332). For an actual innocence exception to be credible under Schlup, such a claim requires

a habeas petitioner to support his or her allegations of constitutional error “with new reliable

evidence--whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence--that was not presented at trial.” Schlup, 513 U.S. at 324.

       Petitioner’s case falls outside of the actual innocence tolling exception, because he

presented no new, reliable evidence to establish that he was actually innocent of the crime

charged. See Ross v. Berghuis, 417 F.3d 552, 556 (6th Cir. 2005). Petitioner argues in his

initial petition and in his reply brief that he is actually innocent because the prosecutor

presented insufficient evidence to establish that petitioner aided and abetted his brother in

the murder of his brother’s girlfriend. Petitioner’s sufficiency of evidence claim does not

establish his innocence, so as to toll the limitations period. For purposes of tolling the

limitations period, “actual innocence means factual innocence, not mere legal insufficiency.”

Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005)(quoting Bousley v. United States, 523

U.S. 614, 623 (1998)).

                                      III. CONCLUSION

       Based on the foregoing analysis, the Court concludes that petitioner failed to file his

habeas petition within the one-year limitations period established by 28 U.S.C. § 2244(d)

and the statute of limitations precludes federal review of the petition. Accordingly, the

Court summarily dismisses with prejudice the petition for writ of habeas corpus.

       Before petitioner may appeal this Court’s dispositive decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R.App. P. 22(b). A certificate

of appealability may issue “only if the applicant has made a substantial showing of the

                                               8
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court denies

a habeas claim on procedural grounds without addressing the claim’s merits, a certificate

of appealability should issue, and an appeal of the district court’s order may be taken, if the

petitioner shows that jurists of reason would find it debatable whether the petitioner states

a valid claim of the denial of a constitutional right, and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). When a plain procedural bar is present and the

district court is correct to invoke it to dispose of the matter, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or that the petition

should be allowed to proceed. In such a case, no appeal is warranted. Id. “The district

court must issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; See

also Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).

       The Court will the deny petitioner a certificate of appealability, because reasonable

jurists would not find it debatable whether this Court was correct in determining that the

petitioner had filed his habeas petition outside of the one year limitations period. See

Grayson v. Grayson, 185 F. Supp. 2d 747, 753 (E.D. Mich. 2002).

                                        IV. ORDER

       Accordingly, the Court SUMMARILY DENIES WITH PREJUDICE the petition for a

writ of habeas corpus. The Court further DENIES a certificate of appealability.

                                    s/ Nancy G. Edmunds____________
                                    HON. NANCY G. EDMUNDS
Dated: December 7, 2018             UNITED STATES DISTRICT JUDGE



                                              9
